Citation Nr: 0716438	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for a respiratory 
disorder due to asbestos exposure.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from August 1946 to March 
1950 and from October 1950 to January 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  A respiratory disorder due to asbestos exposure was not 
present in service and no current respiratory disorder is 
etiologically related to service.

2.  Tinnitus was not demonstrated in-service, and the 
preponderance of the evidence is against linking tinnitus to 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have a respiratory disorder that is 
the result of disease or injury incurred in or aggravated by 
military service, including as a result of any inservice 
asbestos exposure. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2006).

2.  Tinnitus was not incurred or aggravated in-service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in various 
correspondence including, VA letters in July and October 
2003, amongst other documents considered by the Board, 
generally fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  The claim was 
readjudicated in an October 2004 statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating and an effective date for 
the disability on appeal is harmless because the Board has 
determined that the preponderance of the evidence is against 
the claims. Hence, any questions regarding what rating or 
effective date would be assigned are moot.
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. The RO has attempted to obtain evidence of treatment by 
two physicians who reportedly treated the veteran shortly 
after service, unfortunately those records were no longer 
available.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background 

The appellant served on board several naval vessels during 
service, and he argues that he suffers from a respiratory 
disorder which is the result of his exposure to asbestos on 
board ship.  He also alleges that he suffers from tinnitus as 
a result of exposure to loud noise while serving in ship 
engine rooms.  In this case, however, the preponderance of 
the competent medical evidence is against finding that the 
veteran currently suffers from any asbestos-related 
respiratory disorder.  Moreover, while he has been diagnosed 
with tinnitus, there is no competent medical evidence that 
tinnitus is as a result of noise trauma in service.

The service medical records are negative for any complaints, 
treatment, or diagnosis of any chronic respiratory disorder, 
or of tinnitus.  

The record of the veteran's separation examination in January 
1952 was negative for any respiratory complaints or of 
complaints of tinnitus.  The examination contains chest x-
rays which were essentially negative.

An April 1956 Navy Reserve enlistment examination revealed no 
evidence of tinnitus or a respiratory disorder.  A chest X-
ray taken in March 1956 was normal.

The veteran reported being treated by two physicians whose 
records were no longer available.  He also reported treatment 
at the VA medical center (VAMC) in the 1960s.  However the 
earliest available records are from 1983.  These reveal a 
diagnosis of tinnitus, but do not reveal any medical evidence 
linking tinnitus to service. 

At a June 2000 ear, nose and throat clinical visit the 
veteran reported a 50 year history of hearing loss and 
tinnitus.  

The medical records also contain private medical records from 
2002 which reveals significant anemia and frequent upper 
respiratory infections, pneumonia, bronchitis, and an 
apparent viral infection.  These were, however, suspected to 
be caused by possible renal failure with superimposed acute 
infectious episodes.  There was no evidence of any asbestos 
related respiratory problems.  There were no medical opinions 
offered linking a respiratory disorder to service.

The Board notes that there are no medical nexus opinions of 
record which relate either a respiratory disorder or tinnitus 
to the veteran's periods of service.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service insurgence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b).  If a condition is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required. Id.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

a. Respiratory disorder due to asbestos exposure

After reviewing the evidence of record, the Board finds that 
the preponderance of the medical evidence is against finding 
that a diagnosed respiratory disorder due to asbestos 
exposure currently exists. As such, service connection must 
be denied.

The veteran asserts that he is entitled to service connection 
for a respiratory disorder due to asbestos exposure.  There 
is, however, no medical evidence of record which establishes 
the veteran currently suffers from such a disorder.  Indeed, 
the medical evidence of record shows that the veteran did not 
complain or received treatment for a respiratory disorder in-
service, and the competent medical evidence is against 
finding an in- service diagnosis of a respiratory disorder.  
While the veteran alleges that he has a current respiratory 
disorder due to asbestos exposure, such disorder has not been 
clinically diagnosed.  Under these criteria, a "disability" 
for VA compensation benefit purposes is not shown to be 
present in this case.

In light of the foregoing showing the absence of any 
competent evidence of a respiratory disorder due to asbestos 
exposure, service connection is not warranted.

In this regard, in the absence of competent evidence of a 
present disability there can be no claim. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability." The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection. Id. Further, service connection requires 
competent evidence linking the claimed disability to service. 

b.  Tinnitus
 
The Board has considered the evidence of record and the 
applicable law and regulations and finds that entitlement to 
service connection for tinnitus is not warranted.

A post service diagnosis of tinnitus, notwithstanding the 
veteran's assertion of problems associated with tinnitus 
since separation from service in 1952, is not shown until 
1983 (more than 40 years following his service separation). 
Such a lapse of time between service separation (1952) and 
the earliest documentation of current disability (1983) is a 
factor for consideration in deciding a service connection 
claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 
There is no post service continuity of complaints or symptoms 
pertaining to tinnitus prior to 1983; and, the record is 
devoid of any medical opinion which relates a currently 
diagnosed bilateral tinnitus to service or to any event 
therein. Consequently, direct service connection, i.e., on 
the basis that chronic disability became manifested in 
service and has persisted since, is not warranted. 

Without evidence of tinnitus in service and with no evidence 
of a nexus between any current tinnitus and service, service 
connection for such disability is not warranted.

Summary

Regarding the assertions made by the appellant and his 
representative as to a causal relationship between in-service 
asbestos exposure and noise exposure, such lay statements are 
not competent evidence because medical nexus is a matter 
requiring medical expertise which they lack. Espiritu. As 
such, the benefits sought on appeal are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. However, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for a respiratory disorder 
due to asbestos exposure is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


